DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Doug Bucklin on 3/8/21. 
	Title: 
CHARGED PARTICLE DETECTOR INCLUDING A LIGJT-EMTTING SECTION HAVING LAMINATION STRUCTURE, CHARGED PARTICLE BEAM DEVICE, AND MASS SPECTROMETER. 


Allowable Subject Matter
	Claims 1 and 3-11 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a charged particle detector including the light emitting section with the lamination materials and structure claimed; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 6, 7 is/are allowed based on similar reasoning as discussed above regarding claim 1.  
	Claims 3-5 and 8-11, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881